In an action, inter alia, to recover damages for breach of a restrictive covenant in an employment contract, plaintiff appeals from a judgment of the Supreme Court, Westchester County, dated October 22, 1979, which dismissed the action at the conclusion of plaintiff’s case for failure to prove a prima facie case, at a nonjury trial limited to the issue of damages only, held pursuant to an order of this court dated August 7, 1978 on the disposition of a prior appeal (Weinrauch v Kashkin, 64 AD2d 897). Judgment reversed, on the law, with costs, and judgment is granted in favor of plaintiff in the amount of 6 cents. While we agree with the trial court that plaintiff failed to establish a prima facie case on actual damages, plaintiff is entitled to nominal damages. In an action for breach of contract, where, as here, a breach on the part of the defendant is proven, plaintiff is entitled, as a matter of law, to recover at least nominal damages (see Leeds v Metropolitan Gas-Light Co., 90 NY 26). Hopkins, J. P., Gulotta, Margett and O’Connor, JJ., concur.